FILED IN COURT 0= APPEALS
                                                                12tfi Cour* ofApceals District




                                                                                       FTLE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




                                      tS^^SJj-
9/16/2015                                                      COA No. 12-13-00260-cr
Hernandez, Oscar                Tr. Ct. No. 17,690                                           PD-0736-15
The appellant's pro se petition for discretionary review has this day been received
and filed.
                                                                               Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *